                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CODY S. HOWARD                                                                        PLAINTIFF


v.                                   Case No. 4:18-cv-4126


OFFCIER D. ROGERS; CAPTIAN
GOLDEN, Miller County Detention Facility;
JEFFIE WALKER, Warden, Miller
County Detention Facility; and
SHERIF JACKIE RUNION,
Miller County, Arkansas                                                            DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed October 9, 2018, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 8). Plaintiff is currently incarcerated in the Miller County Correctional Facility and has

filed a Complaint alleging use of excessive force by Defendants in violation of his civil rights

pursuant to U.S.C. 42 § 1983. ECF No. 1. Specifically, Plaintiff alleges that his civil rights were

violated when Defendant Rogers shot him in the face with “laser guided pepper spray” without

provocation. Id. Plaintiff sues Defendants in both their official and individual capacities. Id.

       The Court referred Plaintiff’s Complaint to Judge Bryant for preservice screening pursuant

to the Prison Litigation Reform Act. 28 U.S.C. § 1915A. Judge Bryant recommends that

Plaintiff’s official capacity claims against all Defendants be dismissed without prejudice because

Plaintiff failed to identify any custom or policy of Miller County which violated his civil rights.

Judge Bryant further recommends that the individual capacity claims against Defendants Golden,

Walker, and Runion, be dismissed without prejudice because Plaintiff failed to demonstrate a

causal link between Defendants Golden, Walker, or Runion and his claims.
         Plaintiff has timely filed objections to the Report and Recommendation. ECF No. 9.

However, Plaintiff’s objections make no mention of Defendants Golden, Walker, and Runion

being involved in the alleged pepper spray incident and fail to identify any official policy or custom

of Miller County which violated Plaintiff’s civil rights. 1 Because Plaintiff has failed to make

specific objections to the Report and Recommendation, he is not entitled to de novo review by this

Court. See U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and Recommendation

(ECF No. 8) in toto. Accordingly, Plaintiff’s official capacity claims against all Defendants, as

well as his individual capacity claims against Defendants Golden, Walker, and Runion, should be

and are hereby DISMISSED WITHOUT PREJUDICE. Plaintiff’s excessive force claim against

Defendant Rogers remains for further service and consideration.

         IT IS SO ORDERED, this 29th day of October, 2018.


                                                                          /s/ Susan O. Hickey
                                                                          Susan O. Hickey
                                                                          United States District Judge




1
  Plaintiff names Defendants Golden, Walker, and Runion as “pinnacle of authority of the jail’ but does not establish
that they had any involvement with Plaintiff being pepper sprayed. Moreover, Plaintiff failed to allege the existence
of any official custom or policy in his Complaint reviewed by Judge Bryant. To the extent that Plaintiff now argues
the existence of a custom violating his civil rights, the Court finds that Plaintiff does not allege the “widespread and
persistent pattern of unconstitutional misconduct” or that the custom was the “moving force” behind his being
pepper sprayed as required by § 1983. See Russell v. Hennepin Cty., 420 F.3d 841, 849 (8th Cir. 2005).
